Citation Nr: 0111496	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  97-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a morphine overdose, to include anxiety and 
shortness of breath.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability manifested by a low heart rate, alternating high 
and low blood pressure, fatigue, insomnia, restlessness, 
nausea, lightheadedness, and dizziness.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a rash of the hands, feet, and legs.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disorder, diagnosed as an adjustment disorder 
with an anxious and depressed mood.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anginal pains.  

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a chronic headache disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1957 
to August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action of the 
Jackson, Mississippi, regional office (RO). 

In April 1999, the Board remanded the veteran's case to the 
RO for further evidentiary development. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the Board notes that, in a February 2001 
statement, the veteran's representative acknowledged the 
provisions of the VCAA and requested that the veteran's 
§ 1151 claims be considered in conjunction with this recently 
enacted legislation.  Specifically, the representative 
contended that, although a significant number of VA medical 
records have been obtained and associated with the veteran's 
claims folder, not all VA treatment reports have been 
procured.  

In this regard, the Board notes that, in the April 1999 
remand, the appropriate hospital administrator was asked to 
review the veteran's claims folder to certify that all copies 
of the medical records, including doctors' and nurses' notes 
and progress notes, pertaining to the veteran's 
hospitalization at the Jackson, Mississippi VA Medical Center 
(VAMC) from September 9th to September 16th, 1996 had been 
associated with the claims folder.  Additionally, the Board 
asked that the RO procure copies of all medical records from 
the VAMC dated prior to the September 1996 hospitalization as 
well as those treatment reports dated from after this 
hospitalization until the present time.  

Pursuant to the Board's remand request, in April 1999, the RO 
asked the Jackson VAMC to provide copies of the veteran's 
treatment records dated both before and after the September 
1996 hospitalization.  In May 1999, this medical facility 
responded that Volume 1 of the veteran's records had been 
transferred to the VAMC in New Orleans, Louisiana in February 
1999 and that the veteran had had no appointments since 
February 1999.  Along with this response, the Jackson VAMC 
attached previously obtained copies of multiple VA 
examinations conducted in February 1997.  In June 1999, the 
RO received from the New Orleans VAMC copies of some medical 
records dated from April to June 1999.  

In July 1999, the RO referred the veteran's claims folder to 
the Jackson VAMC and asked that the appropriate hospital 
administrator certify that copies of all medical records, 
including doctors' and nurses' notes and progress notes, 
pertaining to the veteran's September 1996 hospitalization at 
that medical facility had been associated with the claims 
folder.  In a handwritten memorandum dated in October 1999, 
the appropriate hospital administrator explained that she had 
asked the New Orleans VAMC to provide copies of the veteran's 
medical records, that this medical facility had responded 
that they were unable to locate the requested documents, and 
that as a result she was unable to certify the records in the 
veteran's claims folder without seeing the originals.  

Further review of the claims folder indicates that, in April 
1999, the veteran identified a private physician, Dr. Paul 
Sheffield, as a provider of medical treatment.  Following 
receipt of the appropriate release of information form, the 
RO contacted this physician and asked him to provide copies 
of records of treatment of the veteran.  In May 1999, the 
physician responded that he had not treated the veteran since 
1992 and that the veteran's medical records were in a storage 
facility which was separate from the medical clinic.  A 
second physician that he was unable to locate any records of 
the veteran but that it was possible that he treated the 
veteran in the hospital.  In such a case, the hospital would 
have the medical reports.  It is unclear whether the veteran 
was notified of the physicians' specific responses.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied particularly as they 
relate to the responses from VA and 
private facilities concerning attempts to 
obtain treatment records. 

2.  The RO should request the VAMC in 
Jackson and New Orleans to conduct 
another search for Volume I of the 
veteran's VA treatment records.  If the 
records are located the claims folder 
should be forwarded to the appropriate 
hospital administrator in order to 
certify that copies of all the medical 
records, to include doctor's and nurse's 
notes and progress notes, regarding his 
hospitalization at the VAMC from 
September 9, to September 16, 1996 are 
associated with the claims folder.

3.  The RO is requested to obtain all VA 
and private medical records pertaining to 
current treatment for the disabilities in 
issue.  

4.  The RO should then re-adjudicate the 
issues in appellate status under both the 
old as well as the revised criteria.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
1996) and 38 C.F.R. § 3.358 (1997) as well 
as 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) and 38 C.F.R. § 3.358 (2000).  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal (see 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
1996) and 38 C.F.R. § 3.358 (1997) as well 
as 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) and 38 C.F.R. § 3.358 (2000)) as 
well as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



